Exhibit 10.1

 

DATED 1ST JUNE 2007

 

 

ARBUTHNOT SECURITIES LIMITED (1)

 

and

 

INVU, INC. (2)

 

 

PLACING AGREEMENT

 

 

 

 

N A B A R R O

Lacon House

84 Theobald's Road

London WC1X 8RW

 

Tel: +44 (0)20 7524 6000

 

 



CONTENTS

 

 

Clause

Subject matter

Page

 

 

 

1.

DEFINITIONS

1

 

2.

INTERPRETATION

2

 

3.

CONDITIONS

2

 

4.

PLACING OF THE PLACING SHARES

2

 

5.

DELIVERY OF DOCUMENTS

2

 

6.

OBLIGATIONS OF THE COMPANY

2

 

7.

COMPLIANCE WITH REGULATIONS

2

 

8.

ALLOTMENT, ALLOCATION, REGISTRATION AND PAYMENT

2

 

9.

ADMISSION

2

 

10.

COSTS, EXPENSES AND COMMISSIONS

2

 

11.

WARRANTIES

2

 

12.

INDEMNITY

2

 

13.

WARRANTIES AND INDEMNITIES - SUPPLEMENTAL PROVISIONS

2

 

14.

TERMINATION

2

 

15.

COVENANTS

2

 

16.

NOTIFICATION AND ANNOUNCEMENTS

2

 

17.

CONFLICT OF PROVISIONS

2

 

18.

OTHER PROVISIONS

2

 

19.

NOTICES

2

 

20.

AGENT FOR SERVICE OF PROCESS

2

 

21.

LAW AND JURISDICTION

2

 

SCHEDULE 1 The Warranties

2

 

SCHEDULE 2 The Subsidiaries

2

 

SCHEDULE 3 Documents to be delivered

2

 

SCHEDULE 4 Documents in Agreed Form

2

 

 

i

 



PLACING AGREEMENT

 

DATE:

1 JUNE 2007

 

PARTIES:

(1)

ARBUTHNOT SECURITIES LIMITED, a company incorporated in England and Wales with
registered number 762818 whose registered office is at Arbuthnot House, 20
Ropemaker Street, London EC2Y 9AR ("Arbuthnot"); and

(2)

INVU, INC. a company incorporated under the Law of the State of Colorado with
charter number 19971027787 whose registered office is at 4750 Table Mesa Drive,
Boulder, Colorado 80303 and whose principal office in the United Kingdom is at
The Beren, Blisworth Hill Farm, Stoke Road, Blisworth, Northamptonshire NN7 3BD
(the "Company").

RECITALS:

(A)

The Company has at the date of this Agreement an authorised share capital
comprising 250,000,000 Common Shares of no par value and 20,000,000 Preferred
Shares of no par value of which 100,187,090 Common Shares are in issue at the
date hereof.

(B)

The Company proposes to allot and issue the Placing Shares at the Placing Price
on the basis set out in the Placing Documents.

(C)

The Company proposes to apply for the admission of the Placing Shares to trading
on AIM.

(D)

In reliance upon the various representations, warranties and undertakings
contained in this agreement, Arbuthnot has agreed, on the terms and subject to
the conditions contained in this agreement, to use reasonable endeavours, as
agent for the Company, to raise approximately £4 million for the Company (before
expenses) by procuring subscribers for the Placing Shares.

IT IS AGREED AS FOLLOWS:

1.

DEFINITIONS

In this agreement, the following definitions apply:

“Accounts”

the preliminary financial statements of the Group as at and for the financial
period ended on the Accounts Date;

“Accounts Date”

31 January 2007;

“Admission”

First Admission and Second Admission;

 

1

 



“Agreed Form”

in a form agreed by or on behalf of the Company and Arbuthnot and signed for the
purpose of identification by and on behalf of the Company and Arbuthnot with
such alterations (if any) as may subsequently be agreed by them or on their
behalf;

“AIM”

the AIM market operated by the London Stock Exchange;

“AIM Rules”

the AIM rules for Companies issued by the London Stock Exchange, as amended from
time to time;

“Application Forms”

forms of application for First Admission and Second Admission made by or on
behalf of the Company, in such form as the London Stock Exchange may prescribe;

“Associate”

an associate as defined in section 435 of the Insolvency Act 1986;

“Associated Company”

in relation to a company, any subsidiary undertaking, parent undertaking or any
subsidiary undertaking of any such parent undertaking;

“Business Day”

a day on which dealings in securities may take place on the London Stock
Exchange;

“Common Shares”

the shares of common stock, no par value, in the share capital of the Company;

“Companies Act”

the Companies Act 1985 or, to the extent re-enacted, extended or replaced
thereby, the Companies Act 2006;

“Company’s Solicitors”

Addleshaw Goddard LLP of 150 Aldersgate Street, London EC1A 4EJ;

“Directors”

the directors of the Company as at the date of this agreement;

“Exchange Act”

the US Securities Exchange Act of 1934, as amended, and the rules and
regulations of the US Securities and Exchange Commission promulgated thereunder;

 

2

 



"Existing Common Shares"

the 100,187,090 Common Shares in the capital of the Company in issue at the date
of this agreement;

“First Admission”

the admission of the First Admission Shares to trading on AIM becoming
effective;

“First Admission Conditions”

the conditions set out at clause 3.1;

“First Admission Date”

the date of First Admission;

“First Admission Shares”

the 6,666,666 new Common Shares to be placed pursuant to the Placing with
certain venture capital trusts (as such term is used in Part 6 ITA 2007
(previously section 842AA ICTA 1988);

“FSA”

the Financial Services Authority;

“FSMA”

the Financial Services and Markets Act 2000;

“Group”

the Company and its Subsidiaries;

“Group Company”

any company within the Group;

 

“HMRC”

HM Revenue & Customs;

“ICTA 1988”

Income and Corporation Taxes Act 1988;

“Indemnified Person”

Arbuthnot, each of its Associated Companies and each of the current or former
directors, Associates, officers, employees, agents and advisers of Arbuthnot and
each of its Associated Companies;

"Intellectual Property"

all patents, designs, copyrights, topographies, trade marks, service marks,
trading names, domain names, rights in confidential information and know-how,
any other intellectual property and any associated or similar rights, and any
interest in any of the foregoing (in each case whether registered or
unregistered and including any

 

3

 



related licences and sub-licences of the same, applications and rights to apply
for the same and wherever subsisting);

“ITA 2007”

Income Tax Act 2007;

“London Stock Exchange”

London Stock Exchange plc;

“Placees”

persons who subscribe for Placing Shares on the terms of the Placing Documents;

“Placing”

the proposed placing by Arbuthnot of the Placing Shares on behalf of the Company
on the terms set out in this agreement and the Placing Documents;

“Placing Documents”

the Presentation, the Press Announcement and the Placing Letters;

“Placing Letters”

the placing letters and forms of confirmation in Agreed Form to be delivered or
sent by Arbuthnot prior to First Admission and Second Admission (as appropriate)
to Placees offering them a participation in the Placing;

“Placing Price”

30 pence per Placing Share;

“Placing Shares”

13,333,333 new Common Shares proposed to be issued by the Company and to be
placed by Arbuthnot on behalf of the Company pursuant to the Placing comprising
the First Admission Shares and the Second Admission Shares;

“Preferred Shares”

the shares of preferred stock, no par value, in the share capital of the
Company;

“Presentation”

the presentation to potential investors in the Placing in Agreed Form;

“Press Announcement”

the press announcement in Agreed Form containing details of the Placing and
Admission;

“Previous Placing Agreements”

the placing agreements between the parties to this agreement dated 19 December
2003 and 10 November 2004;

 

4

 



“Properties”

the properties owned by any member of the Group at the date of this agreement
and “Property” means any one of them;

“Registrars”

Capita IRG plc, 7th Floor, Phoenix House, 18 King William Street, London EC4N
7HE;

“Regulation D”

Regulation D under the Securities Act;

“Regulation S”

Regulation S under the Securities Act;

“Regulatory Information Service”

a service approved by the London Stock Exchange for the distribution to the
public of AIM announcements and included within the list on the website of the
London Stock Exchange;

“Second Admission”

the admission of the Second Admission Shares to trading on AIM becoming
effective in accordance with the AIM Rules;

“Second Admission Conditions”

the conditions set out in clause 3.2;

“Second Admission Date”

the actual date of Second Admission;

“Second Admission Shares”

the Placing Shares other than the First Admission Shares;

“Securities Act”

the US Securities Act of 1933, as amended, and the rules and regulations of the
US Securities and Exchange Commission promulgated thereunder;

“Subsidiaries”

the subsidiary undertakings of the Company set out in schedule 2;

“Tax” or “Taxation”

all present and future taxes, levies, duties, charges, assessments, deductions
or withholdings whatsoever, including any interest on them and any penalties and
fines relating to them, wherever imposed, levied, collected or withheld pursuant
to any regulation having the force of law;

 

5

 



“United States or US”

the United States of America, its territories and possessions and any of the
United States of America and the District of Columbia and other areas subject to
its jurisdiction;

“US Person”

has the meaning set out in Regulation S:

“VAT”

United Kingdom value added tax;

 

“VCT”

Venture Capital Trust;

“Warranties”

the warranties, representations and undertakings made by the Company in clause
11 in relation to the statements set out in schedule 1;

“Warranty Certificate”

the certificate to be given by the Company to Arbuthnot in accordance with
clause 5.2 in substantially the same form as set out in schedule 5.

2.

INTERPRETATION

2.1

In this agreement:

2.1.1

the contents page and clause headings are for convenience only and do not affect
its construction;

2.1.2

words denoting the singular include the plural and vice versa;

2.1.3

words denoting one gender include each gender and all genders;

2.1.4

general words shall not be given a restrictive meaning by reason of their being
preceded or followed by words indicating a particular class or examples of acts,
matters or things; and

2.1.5

a reference to an uncertificated share, or to a share being held in
uncertificated form, is to a share which is or is to be recorded on the register
of members of the Company as being held in uncertificated form, and any
reference to a certificated share is to any share other than an uncertificated
share.

2.2

In this agreement, unless otherwise specified or the context otherwise requires,
a reference to:

2.2.1

a person is to be construed to include a reference to any individual, firm,
partnership, company, corporation, association, organisation or trust (in each
case whether or not having a separate legal personality);

2.2.2

a party is a reference to a party to this agreement;

2.2.3

a person being connected with another person is a reference to a connected
person as defined in section 346 of the UK Companies Act;

 

6

 



2.2.4

a document, instrument or agreement (including, without limitation, this
agreement) is a reference to any such document, instrument or agreement as
modified, amended, varied, supplemented or novated from time to time;

2.2.5

a recital, clause or schedule is a reference to a recital to, a clause of or a
schedule to this agreement and a reference to this agreement includes its
recitals and schedules;

2.2.6

a paragraph is a reference to a paragraph of the schedule in which the reference
appears;

2.2.7

a provision of any statute or other legislation is to be construed as a
reference to such provision as amended or re-enacted or as its application is
modified from time to time (whether before or after the date of this agreement)
and shall include reference to any provision of which it is a re-enactment
(whether with or without modification) and to any orders, regulations,
instruments or other subordinate legislation (and relevant codes of practice)
made under the relevant statute or other legislation except to the extent that
any amendment or re-enactment coming into force after the date of this agreement
would increase or extend the liability of any party to any other person;

2.2.8

writing shall include any mode of reproducing words in a legible and permanent
form.

2.3

The liability of any person who is jointly and severally liable with any one or
more other persons may, in whole or in party, be released, compounded or
compromised or other relaxation or indulgence may be given by the person to whom
they are liable (in its absolute discretion) without in any way prejudicing or
affecting its rights against any other person liable to it.

3.

CONDITIONS

3.1

First Admission Conditions

3.1.1

The obligations of Arbuthnot under this agreement are conditional on:

 

(a)

the fulfilment by the Company of its obligations under clauses 5, 6 and 7 in all
material respects to the extent that they fall to be performed before First
Admission;

 

(b)

the obligations of Arbuthnot not having been terminated before First Admission
pursuant to clause 14;

 

(c)

the authorities given by the Company in clause 4 remaining in full force and
effect; and

 

(d)

First Admission having taken place by no later than 8.00 a.m. on 6 June 2007 (or
such later date as the Company and Arbuthnot may agree, being not later than
3.00 p.m. on 20 June 2007).

3.2

Second Admission Conditions

3.2.1

The obligations of Arbuthnot under this agreement in respect of Second Admission
are conditional upon:

 

(a)

First Admission having taken place; and

 

(b)

no event having occurred before Second Admission which had it occurred before
First Admission would have entitled Arbuthnot to terminate this agreement
pursuant to the provisions of clause 14; and

 

7

 



 

(c)

Second Admission having taken place by no later that 8.00 a.m. on 7 June 2007
(or such later date as the Company and Arbuthnot may agree, being not later than
3.00 p.m. on 21 June 2007).

3.3

The Company undertakes to use all reasonable endeavours to ensure that the
conditions set out in clause 3.1 and clause 3.2 are fulfilled by the relevant
date or time specified (or such later time or date as the Company and Arbuthnot
may agree not being later than 3.00 p.m. on 20 June 2007 or 3.00 p.m. on 21 June
2007 (as appropriate) and to take all such actions within its powers as may be
required to enable Admission to take place as contemplated in this agreement but
if any of such conditions shall not have been so fulfilled or waived by
Arbuthnot this agreement shall terminate and cease to have effect and clause
14.4 shall apply.

3.4

The conditions referred to in clause 3.1 (other than that set out in clauses
3.1.1(d)) may be waived, in whole or in part, by notice in writing given by
Arbuthnot to the Company and the respective times for satisfaction of the
conditions referred to in clause 3.1 may be extended (but not beyond 3.00 p.m.
on 20 June 2007) by notice in writing given by Arbuthnot to the Company (in
which case appropriate adjustment as agreed by the Company and Arbuthnot will be
made to the other dates specified in this agreement).

3.5

Arbuthnot agrees to provide such assistance as the Company may reasonably
request in connection with the application for First Admission and the
satisfaction of the condition in clause 3.1.1(d).

3.6

The conditions referred to in clause 3.2 (other than that set out in clauses
3.2.1(c)) may be waived, in whole or in part, by notice in writing given by
Arbuthnot to the Company and the respective times for satisfaction of the
conditions referred to in clause 3.2 may be extended (but not beyond 3.00 p.m.
on 21 June 2007) by notice in writing given by Arbuthnot to the Company (in
which case appropriate adjustment as agreed by the Company and Arbuthnot will be
made to the other dates specified in this agreement).

3.7

Arbuthnot agrees to provide such assistance as the Company may reasonably
request in connection with the application for Second Admission and the
satisfaction of the condition in clause 3.2.1(c).

3.8

Following satisfaction of the condition in clause 3.2.1(c) all other conditions
shall be deemed to have been satisfied.

4.

PLACING OF THE PLACING SHARES

4.1

The Company authorises and instructs Arbuthnot, and Arbuthnot agrees to use its
reasonable endeavours, to procure subscribers for the Placing Shares at the
Placing Price and on the terms and subject to the conditions set out in the
Placing Documents and for such purpose:

4.1.1

irrevocably appoints Arbuthnot as its agent for such purposes;

4.1.2

confers on Arbuthnot all powers and authorities on behalf of the Company which
are reasonably necessary or incidental to procure subscribers for the Placing
Shares and implement the Placing; and

 

8

 



4.1.3

agrees to ratify and confirm everything which Arbuthnot shall lawfully and
properly do or have done in the exercise, or in contemplation, of the powers and
authorities conferred by this agreement.

4.2

The Company undertakes that the First Admission Shares will be allotted
conditional only on First Admission and that the Second Admission Shares will be
allotted conditional only on Second Admission, and in each case free from all
claims, liens, charges, equities, encumbrances and adverse rights of any
description, but subject to the certificate of incorporation and bylaws of the
Company and on terms that they will, when fully paid, rank equally in all
respects with the Common Shares in issue at that date and that the subscribers
therefore will be entitled to all dividends and other distributions declared,
made or paid following the date of issue on or in respect of the Common Shares.

4.3

The Company shall authorise the delivery of the Press Announcement to a
Regulatory Information Service for distribution to the public not later than
8.00 a.m. on the date of this agreement.

4.4

The Company irrevocably authorises Arbuthnot to give to the Registrars any
instructions consistent with this agreement and the Placing Documents which
Arbuthnot, acting reasonably, considers necessary or incidental to the Placing
or otherwise to give effect to this agreement.

4.5

For the avoidance of doubt, to the extent that subscribers are not found to
subscribe for any of the Placing Shares, Arbuthnot shall be under no obligation
whatsoever to subscribe for such Placing Shares.

4.6

In the event that any Placees default on their payment obligations under the
relevant Placing Letters Arbuthnot agrees to subscribe itself for such Placing
Shares, in each case pursuant to the Placing at the Placing Price and otherwise
on the terms and subject to the conditions set out in the Placing Letter, the
Application Form, the Press Announcement and this Agreement.

5.

DELIVERY OF DOCUMENTS

5.1

As soon as reasonably practicable and in any event before First Admission, the
Company shall ensure that Arbuthnot receives the documents listed in schedule 3.

5.2

The Company will deliver to Arbuthnot a signed original of the Warranty
Certificate, such certificate to be delivered and dated on the Business Day
immediately preceding the date of First Admission.

6.

OBLIGATIONS OF THE COMPANY

6.1

The Company shall procure that (subject to confirmation by the Company and
Arbuthnot before 7.30 a.m. on the date of this agreement that the Placing will
be proceeding):

6.1.1

the Press Announcement is delivered to a Regulatory Information Service not
later than 8.00 a.m. on the date of this agreement;

6.1.2

the Application Forms are submitted to the London Stock Exchange in accordance
with the AIM Rules.

 

9

 



6.2

Subject to compliance by the Company with its obligations under this agreement,
Arbuthnot shall provide all reasonable and timely assistance in connection with
the matters set out in clause 6.1.

7.

COMPLIANCE WITH REGULATIONS

7.1

The Company shall procure that all such information and all such documents are
executed and all such arrangements made and undertakings given as the London
Stock Exchange shall require in relation to the Placing and in order to fully
comply with all relevant provisions of the Securities Act, the Exchange Act, the
laws of the State of Colorado, FSMA and the AIM Rules.

7.2

The Company shall provide to Arbuthnot all such information and documents as
Arbuthnot may reasonably require to enable it to discharge its obligations
hereunder in connection with the Placing and to comply with its obligations
towards the London Stock Exchange and on signing hereof shall provide Arbuthnot
with a certified copy of a board minute in Agreed Form authorising the corporate
actions being taken pursuant to this Agreement.

7.3

The Company and Arbuthnot (whether itself or through its officers, agents or
representatives) shall not directly or indirectly, offer, sell or deliver any
Placing Shares or distribute or publish any documents in relation to the Placing
in any country or jurisdiction except under circumstances that will not result
in the breach of any applicable laws and regulations and all offers, sales and
deliveries of Placing Shares will be made on such terms.

7.4

The Company and Arbuthnot acknowledge to each other that the Common Shares have
not been and will not be registered under the US Securities Act and have not
been and will not be offered or sold within the United States except pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of US Securities Act. Accordingly, none of the Company, Arbuthnot,
their respective Associated Companies or any persons acting on its or their
behalf have engaged or will engage in any directed selling efforts (as defined
in Regulation S under the US Securities Act) with respect to the Placing Shares
and none of the Company, Arbuthnot, their respective Associated Companies or any
person acting on its or their behalf has made or will make, directly or
indirectly, offers or sales of the Placing Shares to US Persons or in the United
States or solicit offers to buy or otherwise negotiate in connection with the
Placing Shares from US Persons or in the United States.

7.5

The Company undertakes to:

7.5.1

comply (to the extent that the same are applicable to the Company) with the
obligations imposed on it by FSMA, the AIM Rules, the Securities Act, the
Exchange Act, the laws of the State of Colorado or otherwise in respect of or by
reason of the matters contemplated by this Agreement; and

7.5.2

immediately notify Arbuthnot of any significant change or any significant new
matter arising (including without limitation, those matters listed in clause
14.1) following the date hereof but prior to Second Admission which it would be
reasonable to expect would be appropriate to disclose to the Placees.

 

10

 



7.6

Arbuthnot represents that neither Arbuthnot nor, to Arbuthnot’s knowledge, any
affiliate of Arbuthnot, has engaged, nor will Arbuthnot, or any affiliate of
Arbuthnot with the knowledge of Arbuthnot, during the applicable distribution
compliance period knowingly engage in any hedging transactions with respect to
the Common Shares unless in compliance with the Securities Act.

7.7

Arbuthnot agrees that all offers and sales of Common Shares by Arbuthnot on
behalf of the Company prior to the expiration of the applicable distribution
compliance period shall be made only in accordance with the provisions of Rule
903 or Rule 904 of Regulation S, pursuant to the registration of the Common
Shares under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act. The Company shall refuse to
register any transfer of Common Shares not made in accordance with Regulation S
or pursuant to an available exemption from the registration requirements of the
Securities Act.

7.8

Arbuthnot represents that it is a distributor (as defined in Regulation S) with
respect to the offer and sale of the Placing Shares.

7.9

Arbuthnot represents that with respect to any sales of Common Shares to a
distributor (as defined in Regulation S), a dealer (as defined in Section
2(a)(12) of the Securities Act), or a person receiving a selling concession, fee
or other remuneration prior to the expiration of the applicable distribution
compliance period, it shall send a confirmation or other notice to such
purchaser stating that such purchaser is subject to the same restrictions on
offers and sales of Common Shares that apply to Arbuthnot.

8.

ALLOTMENT, ALLOCATION, REGISTRATION AND PAYMENT

8.1

On the terms and subject to the conditions set out in this agreement and the
Placing Documents, Arbuthnot shall determine the identity of the Placees and the
allocation of the Placing Shares among the Placees.

8.2

Arbuthnot shall, as soon as practicable following the execution of this
agreement but in any event no later than 12 noon on the Business Day prior to
First Admission deliver to the Company a list of Placees showing their full
names and addresses and the number of Common Shares (all of which are to be held
in certified form) for which they have agreed to subscribe.

8.3

The Company shall:

8.3.1

prior to First Admission by resolution of the board of Directors, or a duly
authorised committee of the board of Directors, allot the First Admission Shares
for cash at the Placing Price to such persons and in such proportions as
Arbuthnot shall nominate, conditional only on First Admission and otherwise on
the terms of the Placing Documents;

8.3.2

procure the Registrars to register (without registration fee) the allottees of
the First Admission Shares as the holders of the relevant First Admission Shares
as directed by Arbuthnot; and

8.3.3

procure that the First Admission Shares will be held in certified form until 30
June 2009 and that all certificates evidencing the First Admission Shares will
bear a legend to the

 

11

 



following effect, unless the Company determines otherwise in compliance with
applicable law:

"THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT") AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IF
SUCH TRANSFER IS EFFECTED (1) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULES
901 THROUGH 905 (INCLUDING PRELIMINARY NOTES) OF REGULATION S UNDER THE
SECURITIES ACT, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE COMMON STOCK OF
THE COMPANY MAY NOT BE CONDUCTED DIRECTLY OR INDIRECTLY, UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT. UNTIL 30 JUNE 2009, THE SHARES OF COMMON STOCK
REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A
U.S. PERSON (OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON) OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT."

8.4

Subject to satisfaction or waiver of the conditions in accordance with clause
3.1, Arbuthnot shall, by 5.00 p.m. on, or as soon as practicable after, the date
of First Admission (and in any event within two Business Days after the later of
First Admission and receipt by Arbuthnot of payment for the First Admission
Shares by the Placees) pay or procure to be paid to the Company a sum equal to
the aggregate value of the First Admission Shares at the Placing Price, less the
amounts for which the Company is responsible as referred to in clauses 10.1,
10.2 and 10.4.

8.5

Arbuthnot or its agents shall make the payments receivable by the Company
pursuant to clause 8.4 by electronic funds transfer to the account of which
details are notified to Arbuthnot by the Company at least 2 Business Days prior
to First Admission.

8.6

The Company shall:

8.6.1

prior to Second Admission by resolution of the board of Directors, or a duly
authorised committee of the board of Directors, allot the Second Admission
Shares for cash at the Placing Price to such persons and in such proportions as
Arbuthnot shall nominate, conditional only on Second Admission and otherwise on
the terms of the Placing Documents;

8.6.2

procure the Registrars to register (without registration fee) the allottees of
the Second Admission Shares as the holders of the Second Admission Shares as
directed by Arbuthnot; and

8.6.3

procure that the Second Admission Shares will be held in certified form until 30
June 2009 and that all certificates evidencing the Second Admission Shares will
bear a legend to the following effect, unless the Company determines otherwise
in compliance with applicable law:

"THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT") AND MAY NOT BE OFFERED, SOLD,

 

12

 



PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IF SUCH TRANSFER IS EFFECTED (1) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULES 901 THROUGH 905 (INCLUDING
PRELIMINARY NOTES) OF REGULATION S UNDER THE SECURITIES ACT, (2) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN
EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE COMMON STOCK OF THE COMPANY MAY NOT BE CONDUCTED
DIRECTLY OR INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. UNTIL 30
JUNE 2009, THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE
OFFERED, SOLD OR TRANSFERRED TO A U.S. PERSON (OR FOR THE ACCOUNT OR BENEFIT OF
A U.S. PERSON) OR INTO THE UNITED STATES EXCEPT PURSUANT TO A REGISTRATION
STATEMENT."

8.7

Subject to satisfaction or waiver of the conditions in accordance with clause
3.2, Arbuthnot shall, by 5.00 p.m. on, or as soon as practicable after, the date
of Second Admission (and in any event within two Business Days after the later
of Second Admission and receipt by Arbuthnot of payment for the Second Admission
Shares by the Placees) pay or procure to be paid to the Company a sum equal to
the aggregate value of the Second Admission Shares at the Placing Price, less
the amounts for which the Company is responsible as referred to in clauses 10.3
and 10.4.

8.8

Arbuthnot or its agents shall make the payments receivable by the Company
pursuant to clause 8.7 by electronic funds transfer to the account of which
details are notified to Arbuthnot by the Company at least 2 Business Days prior
to Second Admission.

9.

ADMISSION

9.1

The Company shall apply to the London Stock Exchange for First Admission to
become effective on 6 June 2007, or such later date as the Company and Arbuthnot
may agree (being not later than 3.00 p.m. on 20 June 2007).

9.2

The Company shall apply to the London Stock Exchange for Second Admission to
become effective on 7 June 2007, or such later date as the Company and Arbuthnot
may agree (being not later than 3.00 p.m. on 21 June 2007).

9.3

The Company shall pay all such fees and the Company and each Director shall
supply all such information, give all such undertakings, execute all such deeds
and documents and generally do all such things as may be required by the London
Stock Exchange in connection with the applications for First Admission and
Second Admission. Subject to compliance by the Company and the Directors with
their obligations under this agreement, Arbuthnot shall take all reasonable
steps to assist in obtaining First Admission and Second Admission.

9.4

The Company shall send a letter to the Registrars, so as to be received by the
Registrars by no later than 9.30 a.m. on 6 June 2007, containing the following
details:

 

(a)

the number of Common Shares in issue at the time of First Admission; and

 

(b)

the number of First Admission Shares.

 

13

 



9.5

The Company shall send a letter to the Registrars, so as to be received by the
Registrars by no later than 9.30 a.m. on 7 June 2007, containing the following
details:

 

(a)

the number of Common Shares in issue at the time of Second Admission; and

 

(b)

the number of Second Admission Shares.

10.

COSTS, EXPENSES AND COMMISSIONS

10.1

In consideration of Arbuthnot’s services under this agreement, the Company shall
pay the costs and expenses of and incidental to the Placing and the transactions
connected with it including, without limitation, the fees payable to the London
Stock Exchange, all accountancy, legal and other professional expenses (incurred
in connection with the Placing) properly incurred by the Company and Arbuthnot,
all out-of-pocket expenses of Arbuthnot and the costs of printing the
Presentation, and the Placing Documents and, where applicable, any VAT payable
(upon production by Arbuthnot of a valid VAT invoice) subject to the Company
agreeing the amount of such costs in advance of payment. The Company shall
immediately on demand by Arbuthnot (by the serving of an invoice with the
presentation of appropriate receipts) reimburse to it the amount of any such
expenses which it may have paid on behalf of the Company.

10.2

Subject to First Admission taking place, in consideration of Arbuthnot’s
services under this agreement, the Company shall pay together with VAT where
applicable (upon production by Arbuthnot of a VAT invoice) a broking commission
at the rate of 3.0 per cent. of the aggregate value of the First Admission
Shares at the Placing Price.

10.3

Subject to Second Admission taking place, in consideration of Arbuthnot’s
services under this agreement, the Company shall pay together with VAT where
applicable (upon production by Arbuthnot of a VAT invoice) a broking commission
at the rate of 3.0 per cent. of the aggregate value of the Second Admisson
Shares at the Placing Price.

10.4

Each of the amounts referred to in clauses 10.1 to 10.3 (inclusive) above may be
deducted by Arbuthnot from the amounts received from Placees for their Placing
Shares.

10.5

Where under any provision of this agreement a sum is reimbursed to Arbuthnot,
the Company shall, in addition, pay to Arbuthnot in respect of VAT:

10.5.1

to the extent that any reimbursement is the consideration for any supply of
services by Arbuthnot to the Company, an amount which equals any VAT charged to
Arbuthnot in respect of such expenses which is not recoverable by Arbuthnot or
any member of a VAT group of which is a member together with an amount
representing any VAT properly chargeable on the consideration for that supply by
Arbuthnot to the Company (including such irrecoverable VAT) (payment of that VAT
to be made against production by Arbuthnot of a VAT invoice); and

10.5.2

to the extent that any reimbursement is in respect of a disbursement incurred by
Arbuthnot as agent on behalf of the Company, and upon production by Arbuthnot of
a VAT invoice in respect of the supply naming the Company as the recipient of
that supply, an amount which equals any VAT paid on that disbursement by
Arbuthnot.

10.6

Save where the agreement is terminated pursuant to clause 3.1 or 14, the amounts
payable pursuant to clauses 10.1 and 10.2 (inclusive) and clause 10.5 shall
become

 

14

 



payable immediately following Admission and may be withheld by Arbuthnot from
any payment to the Company pursuant to clause 8.4.

10.7

Save where the agreement is terminated pursuant to clause 3.2 or 14, the amounts
payable pursuant to clauses 10.3 and clause 10.5 shall become payable
immediately following Second Admission and may be withheld by Arbuthnot from any
payment to the Company pursuant to clause 8.7.

11.

WARRANTIES

11.1

The Company represents, warrants and undertakes to Arbuthnot in the terms of the
statements set out in schedule 1, as at the date of this agreement and at all
times during the period up to and including First Admission with reference to
the facts which shall then exist and the Company acknowledges that Arbuthnot is
entering into this agreement in reliance on the Warranties.

11.2

Where any Warranty is expressed to be qualified by reference to the awareness
and/or knowledge and/or information and/or belief of the Company it shall be
deemed to include a statement to the effect that it has been made after such
enquiry into the subject matter of the Warranty as is reasonable in the context
of the Placing and First Admission.

11.3

The Company undertakes to notify Arbuthnot immediately if it comes to its
knowledge at any time prior to the commencement of dealings in the Placing
Shares that any of the Warranties proves to have been untrue or inaccurate or
misleading in any material respect when made and/or that any of the Warranties
have ceased to be true or accurate or have become misleading in any material
respect with reference to the facts which shall then exist.

11.4

The Company shall take all reasonable steps promptly to provide Arbuthnot with
any further information which it reasonably requests if it is notified or
otherwise becomes aware of any matter covered by clause 11.3.

11.5

If Arbuthnot is notified or otherwise becomes aware of any matter covered by
clause 11.3, Arbuthnot may require the Company at the Company’s own expense:

11.5.1

to make an announcement in such terms and manner as Arbuthnot reasonably
specifies, hereby reserving the right to make such announcement if the Company
fails (in the reasonable opinion of Arbuthnot) to fulfil its obligation to do
so;

11.5.2

to despatch communications in such terms and manner and to such persons or
classes of persons as Arbuthnot reasonably specifies; and

11.5.3

to take such additional or alternative steps (whether similar or not to any of
the foregoing) as Arbuthnot reasonably specifies.

11.6

The Company agrees and acknowledges that Arbuthnot is not responsible to the
Company or to any of its Directors for verifying the accuracy and/or fairness of
any information contained in the Presentation or the Press Announcement or
otherwise published by the Company in connection with the Placing unless it has
taken, or agreed to take, specific responsibility for such verification.

 

15

 



11.7

For the purposes of this clause 11, each of the representations and warranties
(including the Warranties) shall be qualified to the extent of any facts or
information fairly disclosed in the Presentation and the Press Announcement.

11.8

Arbuthnot shall notify the Company promptly on becoming aware of a claim under
the Warranties (provided that failure by Arbuthnot to notify the Company shall
not relieve the Company from any claim under the Warranties except to the extent
that that Company suffers actual prejudice as a result of such failure).

12.

INDEMNITY

12.1

No claim shall be made against any Indemnified Person to recover any losses,
liabilities, charges, costs, claims, (whether or not successful, compromised or
settled), investigation, demands, judgement or award brought, established or
threatened in any jurisdiction, or expenses (including without limitation, legal
fees) which any person may suffer or incur or claim or claim to have suffered by
reason of, or arising out of, the proper performance by any Indemnified Person
of its obligations under this agreement or otherwise in connection with the
issue of the Placing Shares, the publication or despatch of the Placing
Documents or the fact that the Placing Documents are untrue, inaccurate or
misleading in any material respect or do not contain all facts material to an
intending subscriber of the Placing Shares unless and to the extent that the
losses, liabilities, charges, costs, claims, demands or expenses arise from the
material breach by an Indemnified Person of its obligations under this agreement
or its duties or obligations under FSMA or under the regulatory system (as
defined in the FSA Handbook) or under the AIM Rules or the wilful default or
negligence of an Indemnified Person, to the extent that such matters are
determined in accordance with clause 12.7.

12.2

Notwithstanding any rights or claims against Arbuthnot, no claim shall be
brought by the Company against any director or other officer or employee of
Arbuthnot in respect of any conduct, action or omission by the individual
concerned in connection with this agreement or the Placing or Admission or
anything else contemplated by this agreement.

12.3

Subject to clause 13.4, the Company shall indemnify and keep indemnified
Arbuthnot (for itself acting on its own behalf and as trustee acting on behalf
of each Indemnified Person) against all losses, liabilities, charges, costs,
claims, demands and expenses which an Indemnified Person may suffer or incur in
connection with or arising out of:

12.3.1

the proper performance by any Indemnified Person of its obligations under this
agreement or otherwise in connection with the Placing and Admission;

12.3.2

the issue of any press announcements or the approval for the purposes of section
21 of FSMA of any document in connection with the Placing or the Placing
Documents;

12.3.3

the issue or sale of the Placing Shares in certificated form;

12.3.4

any document (including, without limitation, any press announcement or any of
the Placing Documents) issued in connection with the Placing not containing or
being alleged not to contain all information required to be stated in it or any
statement in it being or being alleged, to be defamatory, untrue, inaccurate,
incomplete or misleading in any material respect;

 

16

 



12.3.5

any breach or alleged breach by the Company of any of the Warranties or any of
their other obligations under this agreement; and

12.3.6

any failure or alleged failure by any Group Company or any Director to comply
with any requirement of the UK Companies Act, FSMA, the AIM Rules, the laws of
the State of Colorado, the Securities Act, the Exchange Act or any other legal,
statutory or regulatory requirement relating to the Company, the Placing and/or
Admission,

unless and to the extent that any losses, liabilities, charges, costs, claims,
demands or expenses are due to the wilful default or negligence of that
Indemnified Person or material breach by it of its obligations under this
agreement or its duties or obligations under FSMA or under the regulatory system
(as defined in the FSA Handbook) or the AIM Rules, to the extent that such
matters are determined in accordance with clause 12.7.

12.4

The indemnity in clause 12.3 shall include (without limitation) all losses,
liabilities, charges, costs, claims, demands and expenses suffered or incurred
by any Indemnified Person in connection with enforcing its rights under this
clause 12.

12.5

Any claims can only be made under the indemnity contained in clause 12 in this
agreement.

12.6

Arbuthnot shall notify the Company as soon as practicable after it becomes aware
of any claim against any Indemnified Person under this clause 12 (provided that
failure by Arbuthnot to notify the Company shall not relieve the Company from
the obligation to indemnify except to the extent that that Company suffers
actual prejudice as a result of such failure).

12.7

For the purposes of clauses 12.1 and 12.3, such matters shall be determined as
provided in the judgement of a court or competent jurisdiction or of the
Financial Services and Markets Tribunal from which there is no appeal or in
respect of which any applicable time limit for lodging an appeal has expired and
no appeal has been lodged or as agreed in writing between the Company and
Arbuthnot.

12.8

If the Company becomes aware of any claim made or threatened within the scope of
the indemnity set out in this clause 12 or any matter which may give rise to a
claim, the Company shall notify Arbuthnot and shall provide the Indemnified
Persons with such information and copies of such documents relating to the claim
as they may reasonably request.

12.9

Subject to clause 12.12, the relevant Indemnified Person may take such action as
it reasonably sees fit to avoid, dispute, resist, appeal, defend, settle or
compromise any such claim and shall (to the extent it has the power to do so)
provide the Company with such information and documentation relating to such
claim as the Company may reasonably require (unless such information and
documentation is, or in the reasonable opinion of the Indemnified Person’s
advisers is likely to be privileged in the context of the claim, or to the
extent that it is subject to a bona fide duty of confidentiality); maintain
consultation with the Company on all material aspects of the actual or potential
claim; give the Company the reasonable opportunity to attend any conference with
solicitors, counsel or other advisers in relation to any claim; provide the
Company with such information and copies of such documents relating to the claim
as the Company may reasonably request and provide the Company with details of
any proposed settlement and in settling the claim will have due regard to the
Company’s reasonable requests.

 

17

 



12.10

All sums payable under the indemnity in clause 12.3 shall be paid free and clear
of all deductions or withholdings save only as may be required by law. If any
such deductions are required by law or if the United Kingdom HM Revenue &
Customs or any other taxing authority brings into any charge to Taxation any sum
payable under the indemnity, then the person making the payment shall pay such
additional amount as shall be required to ensure that the net amount received by
the relevant Indemnified Person will equal the amount which would have been
received by it had no such deduction or withholding been made.

12.11

In the event that the Company has made a payment to Arbuthnot or an Indemnified
Person under clause 12.3 and an Indemnified Person subsequently is or becomes
entitled to a benefit (being either a reduction in Taxation due and payable or
any increased repayment of Taxation) or to recover from some other person
(including, inter alia, the United Kingdom HM Revenue & Customs or any other
taxing authority) any amount, in either case in respect of a Taxation liability
which has resulted in the payment of an additional amount under clause 12.10,
the relevant Indemnified Person shall take all reasonable steps (subject to
being indemnified for all reasonable costs and expenses incurred by it in so
doing) to enforce that recovery and shall promptly pay to the person who has
made the additional payment under clause 12.10 an amount equal to so much of the
benefit received or sum recovered (less an amount equal to the costs and
expenses incurred by the relevant Indemnified Person in enforcing such recovery)
as does not exceed the amount paid by the person making the additional payment
under clause 12.10.

12.12

If any sums have been paid to an Indemnified Person under the warranties in
clause 11 or the indemnity in clause 12.3 (a “Claim Amount”) and the relevant
Indemnified Person subsequently receives or recovers from a third party a sum
which is referable to such Claim Amount, the relevant Indemnified Person shall
as soon as reasonably practicable repay the amount so received or recovered up
to the amount of the Claim Amount.

12.13

Each of the Company and Arbuthnot (on its own behalf and on behalf of all
Indemnified Persons) agrees that it (and, in the case of Arbuthnot, the
Indemnified Persons) will not, without the prior written consent (such consent
not to be unreasonably withheld or delayed) of (i) the Company (in the case of
all Indemnified Persons) and (ii) Arbuthnot (in the case of the Company) settle,
compromise or consent to the entry of any judgement with respect to any pending
or threatened claim in respect of which indemnification may be sought under this
clause 12 (whether or not Arbuthnot is an actual or potential party to such
claim).

13.

WARRANTIES AND INDEMNITIES - SUPPLEMENTAL PROVISIONS

13.1

Each of the warranties, representations, undertakings and indemnities contained
in this Agreement shall remain in full force and effect notwithstanding
completion of the subscription of the Placing Shares and the completion of the
Placing, and all other matters contemplated in this agreement.

13.2

The rights, powers and remedies of Arbuthnot respectively provided in this
agreement are in addition to and shall not be construed to limit, affect or
prejudice any other right or remedy available to Arbuthnot in statute, common
law or otherwise.

13.3

A failure by Arbuthnot to exercise and any delay, forbearance or indulgence by
Arbuthnot in exercising any right, power or remedy under this Agreement shall
not operate as a waiver of that right, power or remedy or preclude its exercise
at any subsequent time or on any

 

18

 



subsequent occasion. The single or partial exercise of any right, power or
remedy shall not preclude any other or further exercise of that right, power or
remedy or the exercise of any other right, power or remedy.

13.4

To the extent Arbuthnot or any Indemnified Person brings any claim against the
Company for breach of the Warranties or the indemnity in clause 12 in respect of
any matter which may give rise to a liability, no such liability shall be met
more than once. Any claim for loss or liability cannot be claimed more than
once.

13.5

Save in the event of fraud, no party shall be entitled to rescind this agreement
following First Admission.

14.

TERMINATION

14.1

If before First Admission it shall come to the notice of Arbuthnot that:

14.1.1

any statement contained in the Presentation or the Press Announcement has become
or been discovered to be untrue, incorrect or misleading in any material
respect; or

14.1.2

there has been a material breach of any of the Warranties or any other
obligations on the part of the Company under this agreement; or

14.1.3

a material event has occurred or arisen which if it had occurred prior to the
date of this agreement, would have made any of the Warranties untrue, inaccurate
or misleading in any material respect,

then, on Arbuthnot giving notice of such matter to the Company, clause 14.3
shall apply.

14.2

If following the execution of this agreement but before First Admission there
shall have been, occurred or come into effect any event or omission or act of
terrorism, outbreak of hostilities or any change in national or international
financial, monetary, economic, political or market conditions including
fluctuation in exchange rates or any other event or omission which Arbuthnot
(acting reasonably) believes:

14.2.1

is or will or may be materially prejudicial to the financial or trading position
or prospects of the Company or to the successful outcome of the Placing; or

14.2.2

makes it impractical or inadvisable to proceed with the Placing,

then Arbuthnot shall consult with the Company (to the extent reasonably
practicable) and, if Arbuthnot gives notice of any such matter to the Company,
clause 14.3 shall apply.

14.3

Where this clause 14.3 applies Arbuthnot may (acting reasonably):

14.3.1

allow the Placing to proceed on the basis of the Placing Documents; or

14.3.2

give notice to the Company (and copies to each other party) at the same time as
the notice pursuant to clause 14.1 or, as the case may be, 14.2 or at any time
after it, but before First Admission, to the effect that this agreement shall
terminate and cease to have effect in which case clause 14.4 shall apply.

 

19

 



14.4

If this agreement is terminated pursuant to this clause 14 or does not proceed
because the conditions referred to in clause 3.1 and/or clause 3.2 are not
satisfied:

14.4.1

no party will have any claim against any other party for costs, damages,
compensation or otherwise except that:

 

(a)

such termination shall not prejudice any existing right or remedy in connection
with any outstanding breach of this agreement;

 

(b)

the Company shall promptly, and in any event within five days following the
termination of this agreement, pay to Arbuthnot the expenses (if any) specified
in clause 10.1;

14.4.2

the provisions of clauses 1 (Definitions), 2 (Interpretation), 10.4 (Costs,
Commissions and expenses), 12 (Indemnity), 14 (Termination), 16 (Notification
and announcements), 18 (other provisions), 19 (Notices), and 20 (Law and
Jurisdiction) shall remain in full force and effect;

14.4.3

Arbuthnot shall on behalf of the Company withdraw any Application Forms;

14.4.4

if so requested by Arbuthnot, the Company shall make a press announcement in a
form reasonably requested by Arbuthnot and if the Company shall fail to do so,
Arbuthnot may make an announcement.

14.5

Notwithstanding the provisions of clause 19, any notice given pursuant to this
clause 14 may be given orally or by electronic mail and will be effective if
given by means of any face to face communication, telephone call or electronic
mail between a director or employee of Arbuthnot and any Director.

15.

COVENANTS

15.1

The Company covenants with Arbuthnot in the following terms:

15.1.1

not to and not to permit any of its Associated Companies or any person acting on
its or their behalf to, directly or indirectly make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Common Shares under the Securities Act;

15.1.2

not to and not to permit any of its Associated Companies, or any person acting
on its or their behalf to engage in any form of “general solicitation” or
“general advertising” (within the meaning of Regulation D) in connection with
any offer or sale of Common Shares in the United States; and

15.1.3

not to and not to permit any of its Associated Companies, or any person acting
on its or their behalf to engage in any “directed selling efforts” (as defined
in Regulation S) with respect to the Common Shares;

15.1.4

during the period of two years after First Admission (or Second Admission, as
appropriate) not to, and not to permit any of its Associated Companies to,
resell in the United States any Common Shares which constitute “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act that
have been acquired by any of them;

15.1.5

for so long as any of the Common Shares are “restricted securities” during any
period in which it is not subject to and in compliance with Section 13 or 15(d)
of the Exchange Act

 

20

 



pursuant to Rule 12g3-2(b) of the Exchange Act, to provide to any holder or
beneficial owner of such restricted securities, upon the request of such holder,
beneficial owner or prospective purchaser, the information required to be
provided by Rule 144A(d)(4) under the Securities Act; and

15.1.6

to take reasonable precautions to ensure that any offer or sale, direct or
indirect, in the United States of any Common Shares or any substantially similar
securities issued by the Company, within six months subsequent to the date on
which the distribution of the Common Shares has been completed, is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Common Shares in the United States
contemplated by this agreement as transactions exempt from the registration
provisions of the Securities Act.

16.

NOTIFICATION AND ANNOUNCEMENTS

Save for the issue and publication of the Placing Documents and the Press
Announcement, no party, except Arbuthnot, shall, and the Company shall procure
that no Group Company shall, make or publish, or authorise or permit another
person to make or publish, any public announcement or document which relates to
the Placing or Admission or any Group Company (unless, but without prejudice to
terms of the existing nominated adviser agreement between the parties, it is a
normal trade announcement or document) between the date of this agreement and
six months following First Admission except with the prior written consent of
Arbuthnot, which shall not be unreasonably withheld or delayed.

17.

CONFLICT OF PROVISIONS

The provisions of the Previous Placing Agreements will remain in full force and
effect in respect of the Common Shares to which they respectively relate and are
not intended to be varied by the terms of this agreement.

18.

OTHER PROVISIONS

18.1

Post completion

This agreement shall remain in full force, after completion of the Placing and
of all other matters, arrangements or transactions referred to in or
contemplated by this agreement, in respect of all obligations, agreements,
covenants and undertakings contained in or implied by this agreement which have
not been done, observed or performed at or prior to Completion and in respect of
all warranties, representations and indemnities contained in this agreement.

18.2

Further assurance

The parties shall, and shall use their respective reasonable endeavours to
procure that any person to which it is connected shall, do, execute and perform
all such further acts, deeds, documents and things as any other party may
reasonably require from time to time in order to implement all the provisions of
this agreement.

 

21

 



18.3

Variation

No variation of this agreement shall be effective unless made in writing and
signed by or on behalf of each of the parties.

18.4

Time

Time shall be of the essence in relation to this agreement both as regards the
times, dates and periods mentioned in it and as regards any times, dates or
periods which may, by written agreement between the parties, be substituted for
them.

18.5

Entire agreement

18.5.1

This agreement and any documents referred to in it contain the entire agreement
and understanding between the parties in relation to the matters contemplated by
this agreement and any such document and supersede any previous agreements
between the parties in relation to such matters.

18.5.2

Each of the parties acknowledges that in entering into this agreement he or it
has not relied on any representation, warranty or undertaking not set out in
this agreement and that (in the absence of fraud) he or it will not have any
right or remedy arising out of any such representation, warranty or undertaking.

18.6

Waivers and remedies

18.6.1

No failure or delay by Arbuthnot to exercise, or other relaxation or indulgence
granted in relation to, any power, right or remedy under this agreement shall
operate as a waiver of it or impair or prejudice it nor shall any single or
partial exercise or waiver of any power, right or remedy preclude its further
exercise or the exercise of any other power, right or remedy.

18.6.2

All rights of each of the parties contained in this agreement are in addition to
all rights vested or to be vested in it pursuant to common law or statute.

18.7

Successors

The obligations and rights of the parties under this agreement shall be binding
on and enure to the benefit of their lawful successors.

18.8

Assignment

No party shall assign or transfer, or purport to assign or transfer, any of his
or its rights or benefits under this agreement without the prior written consent
of all the other parties.

18.9

Severability

Each of the provisions of this agreement is distinct and severable from the
others and if at any time one or more of such provisions is or becomes invalid,
unlawful or unenforceable (whether wholly or to any extent) the validity,
lawfulness and enforceability of the remaining provisions (or the same provision
to any other extent) of this agreement shall not be affected or impaired.

 

22

 



18.10

Counterparts and delivery

18.10.1

This agreement may be executed in any number of counterparts, each of which
shall be deemed an original and which shall together constitute one and the same
agreement.

18.10.2

If this agreement is executed in more than one counterpart, it shall be deemed
to be delivered and shall have effect when:

 

(a)

each party has signed a counterpart of this agreement;

 

(b)

Arbuthnot has handed over a counterpart to the Company and the other parties to
this agreement have each handed over a counterpart to Arbuthnot; and

 

(c)

each of the counterparts has been dated.

18.10.3

If this agreement is not executed in more than one counterpart, it shall be
deemed to be delivered and have effect when each party has signed it and it has
been dated.

18.11

Third party rights

Save in respect of any Indemnified Person, nothing in this agreement confers any
rights on any person under the Contracts (Rights of Third Parties) Act 1999. The
parties may (subject to clause 18.3) agree to vary this agreement in such a way
as may affect any rights or benefits of any other person under this agreement by
virtue of the Contracts (Rights of Third Parties) Act 1999.

19.

NOTICES

19.1

Each party may give any notice or other communication under or in connection
with this agreement by letter or facsimile transmission or electronic mail
addressed to any other party. The address for service of each party shall be the
address set out in clause 19.3 or such other address for service as the
addressee may from time to time notify to the other parties for the purposes of
this clause.

19.2

Any such communication will be deemed to be served:

19.2.1

if personally delivered, at the time of delivery and, in proving service, it
shall be sufficient to produce a receipt for the notice signed by or on behalf
of the addressee;

19.2.2

if by letter, at noon on the Business Day after such letter was posted (or, in
the case of airmail, five Business Days after such letter was posted) and, in
proving service, it shall be sufficient to prove that the letter was properly
stamped first class (or airmail), addressed and delivered to the postal
authorities;

19.2.3

if by facsimile transmission, at noon on the Business Day after the day of
transmission and, in proving service, it shall be sufficient to produce a
transmission report from the sender's facsimile machine indicating that the
facsimile was sent in its entirety to the recipient's facsimile number; and

19.2.4

if by electronic mail, at noon on the Business Day after such message was sent
and, in proving service, it shall be sufficient to produce a computer print out
indicating that the message was sent to the recipient’s electronic mail address.

 

23

 



19.3

Details of each party for service of notice are as follows:

Name:

INVU INC.

Address:

The Beren, Blisworth Hill Farm, Stoke Road, Blisworth, Northants, NN7 3BD

Fax no:

01604 859 902

Electronic mail address:

john.agostini@invu.net

Tel no:

01604 859 893

Attention:

The Company Secretary

 

 

Name:

Arbuthnot

Address:

Arbuthnot House, 20 Ropemaker Street, London EC2Y 9AR

Fax no:

020 7012 2007

Electronic mail address:

tomgriffiths@arbuthnot.co.uk

Tel no:

020 7012 2129

Attention:

Tom Griffiths

20.

AGENT FOR SERVICE OF PROCESS

The Company hereby irrevocably appoints INVU SERVICES LIMITED to receive, for it
and on its behalf, service of process in any proceedings in England. Such
service shall be deemed completed on delivery to such process agent (whether or
not it is forwarded to and received by the Company). If for any reason such
process agent ceases to be able to act as such or no longer has an address in
England the Company hereby irrevocably agrees to appoint a substitute process
agent acceptable to Arbuthnot and shall immediately notify such appointment and
deliver a copy of the new agent’s acceptance of that appointment within 30 days.
Nothing shall affect the right to serve process in any other manner permitted by
the law.

21.

LAW AND JURISDICTION

21.1

This agreement, and all disputes or claims arising out of or in connection with
it, shall be governed by and construed in accordance with English law.

21.2

The parties irrevocably and unconditionally agree that the High Court of Justice
in England shall have exclusive jurisdiction over all disputes or claims arising
out of or in connection with this agreement.

IN WITNESS of which this document has been duly executed and delivered on the
date written at the beginning of this document.

 

24

 



SCHEDULE 1

The Warranties

1.

PRESENTATION AND PRESS ANNOUNCEMENT

All statements of fact in the Presentation or the Press Announcement are true
and accurate in all material respects and all statements of intent are honestly
held and based on reasonable grounds.

2.

SHARES

2.1

The authorised and issued share capital of the Company is as stated Recital A of
this agreement.

2.2

The Placing Shares will be allotted and issued free from all encumbrances,
claims, liens or other third party rights of whatsoever nature without any need
for any person to pay any stamp duty reserve tax in respect thereof (other than
where such shares are allotted to a person stated in sections 93 or 96 of the
Finance Act 1986). The Placing Shares will from allotment rank pari passu in all
respects with the Existing Common Shares including the right to participate in
all dividends and other distributions declared, paid or made following the date
of allotment of or in respect of such shares.

2.3

There are no current agreements (whether written or unwritten) between the
Company and any one or more of the shareholders in the Company relating to any
rights of pre-emption over or rights to require a sale or purchase of any shares
in the capital of the Company.

2.4

There are no arrangements which (contingently or otherwise) may give rise to an
obligation on any member of the Group to allot or issue any securities, save for
existing employee share schemes.

2.5

All sums due in respect of the issued share capital of the Company have been
paid to and received by the Company and there are in force no options or other
agreements which require or may require, or confer any right to require, the
issue of any shares or other securities of the Company now or at any time
hereafter and none of the owners or holders of any of the share capital of the
Company has any rights as a shareholder in relation to the Company other than as
set out in the constitutional documents of the Company and in each case save for
existing employee share schemes.

3.

AUTHORITY AND EFFECT

3.1

This agreement has been duly authorised, executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable in accordance with its terms, subject to all applicable insolvency
laws affecting creditors’ rights generally.

3.2

The execution and delivery of this agreement and the consummation of the
transactions contemplated in this agreement and the fulfilment of the terms of
this agreement will not conflict with, constitute a default under, result in a
breach or violation of, or imposition of,

 

25

 



any lien, charge or encumbrance upon any property or assets of any member of the
Group pursuant to (i) the certificate of incorporation, bylaws or other
comparable documents of the Company or of any other member of the Group; (ii)
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any other member of the Group is a party or
bound or to which any of its or their property or assets is subject or any
license, permit or authorisation held by or issued to the Company or any other
member of the Group; or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company or any other member of the Group or
any court, regulatory body, administrative agency, government body, arbitrator
or other authority, agency or body having jurisdiction over the Company or any
other member of the Group or any of its or their properties or assets, as
applicable, except in the case of (ii) any such breach, violation or imposition
as would not have a material adverse effect on the performance of this agreement
or the consummation of any of the transactions contemplated in this agreement.

4.

ACCOUNTS

4.1

The Accounts give a true and fair view of the state of affairs of the Company
and of the Group as at 31 January 2007 and of the profit and loss and cash flow
of the Group for the financial period then ended and have been prepared in
accordance with UK generally accepted accounting principles consistently
applied. Save as disclosed in the Accounts and the Company's published annual
reports and accounts for the financial years ended 31 January 2005 and 31
January 2006, there is not outstanding and there has not at any time during the
last two years been outstanding any contract or arrangement to which any member
of the Group is a party and in which any of the Directors is or has been
interested, whether directly or indirectly, and no member of the Group is a
party to nor have its profits or financial position during such period been
affected by any contract or arrangement which is not of an entirely arm's length
nature.

4.2

Since the Accounts Date there has been no material adverse change or material
loss affecting the Group, its business, assets or financial condition, and there
has been no adverse change or deterioration in the financial performance or
turnover of the Group.

5.

WORKING CAPITAL

Taking into account the bank and other facilities available to the Group the
Directors are of the opinion, having made due and careful enquiry, that the
Group will, after Admission have sufficient working capital for its present and
reasonably foreseeable future requirements.

6.

TAX

There are no taxation matters which are or, so far as the Company is aware, are
likely to become the subject of a dispute with any Taxation Authority and which
would or might be material to the Group.

 

26

 



7.

VCT QUALIFYING STATUS

7.1

Informal clearance has been received from HMRC that the First Admission Shares
will constitute a qualifying holding as defined in Chapter 4 of Part 6 ITA 2007
(previously Schedule 28B ICTA 1988) on the assumptions that:

7.1.1

the provisions of paragraph 16 Schedule 16 Finance Bill 2007 are enacted as
originally drafted (definition of qualifying 90% subsidiary); and

7.1.2

that the investment represents "protected money" as defined by paragraph 2(4)
Schedule 14 Finance Act 2006 (money raised by the issue before 6 April 2006 of
shares in or securities of the VCT).

7.2

Informal clearance has also been received from HMRC that the anticipated
reorganisation (as referred to in the Presentation) will be within the
provisions of paragraph 6 of the Venture Capital Trust Exchange of Securities
Regulations (2002)(SI 2002/2661) (the “Regulations") with the effect that the
provisions of paragraph 9 of the Regulations will apply to the new shares to be
issued to the VCT investors.  As a result, in particular, the shares issued to
the VCT investors will be treated as meeting the requirements of a qualifying
holding as defined in Chapter 4 of Part 6 ITA 2007 (previously Schedule 28B ICTA
1988) for a period of 3 years after the issue of the new shares but will
thereafter cease to satisfy those requirements.

8.

CONTRACTS

8.1

No Group Company is a party to, or has rights under, any contract or
arrangement, otherwise than by way of a bargain at arm’s length.

8.2

No Group Company has entered into any contract or commitment or incurred any
liability, actual or contingent, which is outside the ordinary course of
business or is of an unusual or onerous nature which, in the context of the
Placing, might be material for disclosure to potential investors.

8.3

There are no current grounds for rescission, avoidance or repudiation of any
material agreement or other material transaction to which any Group Company is a
party, all of such agreements or other transactions are in full force and effect
and no Group Company has received or expects to receive notice or threat of
termination or repudiation or disclaimer of any such agreement or other
transaction and all consents which are required under them in relation to a
change of control of the Company and/or the Placing have been obtained in
accordance with the terms of such contracts.

8.4

No event or circumstance has occurred or arisen or, to the best of the Company's
knowledge, information and belief, is about to occur or arise (including the
entry into of this agreement and the performance of the Company’s obligations
under it and full implementation of the matters referred to in it) which
constitutes or results in, or would, with the giving of notice and/or lapse of
time and/or the compliance with any formality, constitute or result in, a
default or the acceleration or breach of any obligation under any agreement,
instrument or arrangement to which any Group Company is a party or by which any
Group Company or any of their respective interests, properties, revenues or
assets are bound, and which is material in the context of the Placing.

 

27

 



9.

LITIGATION

No Group Company and, so far as the Company is aware, no person for whose acts
or defaults any Group Company may be vicariously liable is engaged, whether as
plaintiff or defendant or otherwise, in any governmental, legal action or
arbitration, tribunal or other proceedings which could, individually or
collectively, reasonably be considered material in the context of the Placing.
So far as the Company is aware, no such proceedings are pending or threatened by
or against any Group Company or person for whose acts or defaults any Group
Company may be vicariously liable and, as far as the Company is aware, no facts
or circumstances are likely to lead to any such proceedings.

10.

PROPERTIES

10.1

So far as the Company is aware (i) no breach of any law or regulation is
outstanding which adversely affects or might reasonably be expected to adversely
affect the value of any Property to an extent material in the context of the
Group; (ii) there is no covenant, agreement, stipulation, reservation,
condition, interest, right or other matter adversely affecting any Property to
an extent material in the context of the Group; (iii) no facility necessary for
the enjoyment and use of any Property is enjoyed by any Property on terms
entitling any person to terminate or curtail its use to an extent material in
the context of the Group; neither the Company nor any Subsidiary has received
any notice of any adverse interest by any person in respect of the ownership of
any Property or any interest in it, nor has any acknowledgement been given to
any person in respect of any Property to an extent material in the context of
the Group.

10.2

So far as the Company is aware, no member of the Group has any actual or
contingent liability (whether as owner, former owner, or as tenant or former
tenant, or as an original contracting party, or guarantor of any party, to any
deed, document, lease or licence connected therewith) which is material in the
context of the Group in relation to any property held by way of freehold,
hereditary building right or on the basis of a lease or otherwise, other than in
respect of the Properties or, in relation to the Properties.

11.

INDEBTEDNESS

11.1

No event has occurred and no circumstances have arisen (and the Placing will not
give rise to any such event or circumstance) such that any person is or would be
entitled (or would with the giving of notice and/or lapse of time and/or the
fulfilment of any condition and/or the compliance with any other formality
become entitled) to require repayment of any indebtedness of any Group Company
prior to its stated maturity or to take any step to enforce security for any
indebtedness and no person to whom any indebtedness which is repayable on demand
is owed has demanded or threatened to demand repayment of, or has taken or
threatened to take any step to enforce any security for, the same.

11.2

All the Group’s borrowing facilities have been duly executed and are in full
force and effect.

 

28

 



12.

INSOLVENCY

Neither the Company nor any other member of the Group has taken any action, nor
so far as the Company is aware have any other steps been taken or legal
proceedings commenced or, so far as the Company is aware, been threatened
against the Company or any other member of the Group for its winding up,
dissolution or striking off or any similar or analogous proceeding in any other
jurisdiction, or for the Company or any other member of the Group to enter into
any arrangement or composition with or for the benefit of creditors, or for the
appointment of a receiver, administrative receiver, trustee or person with a
similar or analogous function.

13.

CORPORATE AUTHORITY

13.1

The Company has power and authority under its certificate of incorporation and
bylaws without requiring the consent of any other person, to enter into and
perform this agreement and to create, allot and issue the Placing Shares and
effect the Placing.

13.2

The Company has taken all necessary corporate or other action to authorise the
execution, delivery and performance of this agreement and, when executed, this
agreement will constitute lawful, valid and binding obligations of the Company
in accordance with its terms.

13.3

Each Group Company has full corporate power and authority to own, as the case
may be, its properties and conduct its business as described in the Placing
Documents.

14.

INSURANCE

So far as the Company is aware each member of the Group has had, at all times
when it was conducting its trade, valid insurances in respect of all its
insurable assets and businesses against all the risks which are normally insured
against by companies carrying on similar businesses for such amounts as are in
the circumstances prudent and the Directors consider that such insurances have
provided adequate cover against the risks of the respective businesses of each
Group Company and no Group Company has done or omitted to do anything which has
or might render any policies of insurance affected by it void or voidable.

15.

SUBSIDIARIES

The details set out on the Subsidiaries in schedule 2 are accurate in every
material respect and the Company (or the relevant Subsidiary as set out in
schedule 2, as the case may be) the beneficial owner free from all claims,
liens, charges, equities, encumbrances and adverse rights of any description of
the issued shares of the Subsidiaries registered in its name. Save for its
direct and indirect interests in the Subsidiaries, the Company does not own and
has never owned any interest in the share or loan capital of any company or
undertaking.

 

29

 



16.

INTELLECTUAL PROPERTY

16.1

Each member of the Group owns or has licensed to it on arm's length terms all
the Intellectual Property Rights necessary for the conduct of its business as it
is being conducted.

16.2

Each member of the Group has taken all reasonable action (including payments of
fees) to safeguard, maintain in full force and effect and preserve its ability
to enforce all material Intellectual Property Rights.

16.3

No member of the Group has so far as the Company is aware infringed any material
Intellectual Property Rights of any third party in any material respect.

16.4

So far as the Company is aware there has been no material infringement or
threatened or suspected infringement of or challenge to the validity of any
material Intellectual Property Rights owned by or licensed to any member of the
Group.

16.5

No disclosure has been or will be made of any material trade secret which is an
Intellectual Property Right and is owned by or licensed to any member of the
Group other than under enforceable confidentiality undertakings.

17.

PENSIONS

The Company has no arrangements (legally binding or otherwise) for providing or
contributing towards benefits on retirement for or in respect of any current or
former employee or officer of the Company on a final salary basis.

18.

COMPLIANCE WITH LEGAL AND REGULATORY REQUIREMENTS

18.1

Each Group Company has complied and is complying in all material respects with
all legal and regulatory requirements applicable to its business which are
material in the context of the Group.

18.2

All licences, permissions, authorisations and consents necessary for the
carrying on of the businesses and operations of each Group Company in all
material respects as now carried on, as previously carried on and as proposed to
be carried on have been obtained and are (or were at the relevant time) valid
and subsisting and all conditions applicable to any such licence, permission,
authorisation or consent has been and are being complied with in all material
respects and there are no circumstances known to the Company which indicate that
any of them may be revoked, rescinded, avoided or not renewed, in whole or in
part, in the ordinary course of events or as a result of the Placing, the loss
of which would be material in the context of the Group.

18.3

All returns, particulars, resolutions and other documents which each Group
Company is required by law to file with or deliver to any authority in the US,
UK or any other jurisdiction have been correctly made up and filed or, as the
case may be, delivered save for Form 10-K in respect of the year ended 31
January 2007 and Form 10-Q in respect of the quarter ended 30 April 2007 which
the Company intends to file with the US Securities and Exchange Commission
within 1 month following Admission.

 

30

 



19.

REGULATORY COMPLIANCE

19.1

The issue and publication of the Press Announcement and the allotment and issue
of the Placing Shares in the manner proposed has complied and continues to
comply with all applicable laws and regulations to which the Company is subject
including any regulatory restriction on the distribution of the Placing
Documents.

19.2

The Company understands that no action has been, or will be, taken by the
Company that would permit a public offering of the Common Shares or the
possession or distribution of the Placing Documents or any other information
relating to the Common Shares of the Company in any country or jurisdiction
where action for that purpose is required except that application has been, or
will be, made to the London Stock Exchange for the Common Shares to be admitted
to AIM and that it is the responsibility of any person outside the United
Kingdom wishing to make an application under the Placing to satisfy himself as
to full observance of the laws of any relevant territory in connection
therewith, including obtaining any requisite governmental or other consents,
observing any other formalities required to be observed in such territory and
paying any issue, transfer or other taxes required to be paid in such territory.
Accordingly, the Company undertakes not to distribute the Placing Documents or
publish any advertisement or other offering material in connection with the
Placing outside the United Kingdom except with the prior written consent of
Arbuthnot as part of the marketing arrangements for the Placing.

20.

US REGULATION

20.1

Neither the Company nor any of its respective Associated Companies nor any
persons acting on its or their behalf have engaged in any direct selling efforts
(as defined in Rule 902(c) under Regulation S) with respect to the Placing
Shares or previous issues of Common Shares or rights to subscribe for or
purchase the same.

20.2

The Company is a domestic issuer within the meaning of Rule 902(3) under
Regulation S.

 

31

 



SCHEDULE 2

The Subsidiaries

 

Invu plc

Invu Services Limited

Invu International Holdings Limited

Invu Netherlands BV

 

 

32

 



SCHEDULE 3

Documents to be delivered

1.

The final form of the Presentation, duly signed on behalf of the Company.

2.

A copy of the Placing Letters signed by a duly authorised officer together with
a certified copy of any such authority.

3.

Certified copies of the resolutions of the board of Directors (or a duly
authorised committee of the board of Directors, together with a certified copy
of the resolution authorising any such committee) in Agreed Form, among other
things, approving and authorising the execution and performance of this
agreement and allotting the First Admission Shares and the Second Admission
Shares.

4.

A copy of the Application Forms (signed by a Director).

 

 

 

33

 



SCHEDULE 4

Documents in Agreed Form

Placing Letter

Press Announcement

Presentation

Resolutions of the board of Directors approving and authorising the execution
and performance of this agreement and allotting the First Admission Shares and
the Second Admission Shares

 

 

34

 



SCHEDULE 5

Warranty Certificate

 

Arbuthnot Securities Limited

Arbuthnot House

20 Ropemaker Street

London

EC2Y 9AR

 

 

? June 2007

 

Dear Sirs

 

Placing of Placing Shares

 

We refer to the placing agreement dated ? May 2007 entered into between us in
relation to the Placing (the Placing Agreement). Words and expressions defined
in the Placing Agreement have the same meanings in this letter.

We confirm that:

1.

each of the Conditions (other than the Condition specified in clause 3.1.1(d)
(First Admission) has been fulfilled in accordance with its terms;

2.

the Company has complied with its obligations under the Placing Agreement to the
extent that the same fall to be performed prior to First Admission;

3.

the Warranties were given in accordance with their terms as at the date of the
Placing Agreement and at all times since that date by reference to the facts and
circumstances existing since that date.

Yours faithfully,

 

...................................

Director, duly authorised, for and on behalf of Invu, Inc.

 

 

35

 



 

EXECUTED by

INVU INC

acting by:

 

David Morgan

Chief Executive

)

)

)

 

/s/ David Morgan

Authorised Signatory

 

 

EXECUTED by

ARBUTHNOT SECURITIES LIMITED

acting by:

 

Thomas Griffith

Director, Corporate Finance

)

)

)

 

/s/ Thomas Griffith

Authorised Signatory

 

 

 

36

 

 